Case 20-10343-LSS Doc5263 Filed 06/08/21 Page 1 of 2

FOnORIRLE. DD UST
—- S Ef

/Av te be 2 Ep
SA BaoweoPrey CASE INS to
CY MARKET STRELT Us Banks

KRUSE
Lf, EF 2o00R

STRICT oF ey coun
MON WL TO HW Dec AWARG,

i gO \

Aicare 26, 22)

D ZOk “\usn ce. S (LverRs

— = 9

Jerr?
L FS j

ZARS .

: {A </ b+ Us £. ‘lddl2
ZI Dra feo TF) 2.) Me Nox ie Tee eC he

| 744 Z.
sam Oa T nts G7 > —m

[Sov Zo Morey Bor ee

: ad Ma
Mom, 5 426 o> Cisse So Pas TACT WD Har

 
Case 20-10343-LSS Doc 5263 Filed 06/08/21 Page 2 of 2

Wyte Z Saw Tr4. RSA OKIF
300 Mretrow To /) ce Ov Us fPreqans FE
WAS So DNecey Foe Tams Rtason Dlowrr

“SCO PH/LL46o4) D> s, Oo UV, LIAM F = One
dj —= ; a

SA gs AO FN x

ap f

wD Sy PZ HSE “OR TF Cow T4EbAS8
Rec Eve T 4 lo~ we TF Sov LS Fy wnra My
Crass ¥ [00 , 000,00 fg 73,008 Br (Poy
Casa Nes Ormees. Ss 836/496 Poe
My Case wri Ls No //!

Tt Recend L¢ = Tu44 HART f-“ eR)
Dici nes Trar 6SO Mitc,;o2 Woveh

x Enel bu For ON PEA SATHHO US
A, SS Lhe L977 #745,

GSO mittisna 783, 000 Yerms =
wc b 4 Sal. So, Zs Ts A ZLe$2or
Mes “AP Compraite Yo™.

Y I Lars QF IU, gt 19 pRE ScoPonrmy Af w 0

Ror WitH Wook Teer Beasents, S7eKS

4 . b> Ke Ff Na are: . = =
He BSD (wud VATS Te DdAEL

Jneie Onn Ree YI TOT? 3 2, Teg DO NOT

CARE NBowex Us Wears.
()

4

s
S
0

Ray Piece FYCL
$/0,000 PETRA Mt
UeGae £225 4 CoStS

 
